DETAILED ACTION

1. It is hereby acknowledged that 16/762,771 the following papers have been received and placed of record in the file: Remark date 05/08/20.

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
				
								
																		
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of  US Application (16/762902). Although the conflicting claims are not identical, they are not patentably distinct from each other because they both deal with synchronization for sidelinks. The main difference is application application (16/762902) uses start times of the plurality of receiver windows are set to be different; and performing, by the receiving UE, decoding on the first wireless signal and the second wireless signal based on the plurality of receiver windows. This difference would be obvious for improving decoding efficiency (i.e. propagation delay differences of cyclic prefix 
Instant Application (16/762771)
US Application (16/762902)
1. A method for a receiving user equipment (UE) which receives a signal through a sidelink, the method comprising: obtaining, by the receiving UE, synchronization for the sidelink; receiving, by the receiving UE, a first wireless signal and a second wireless signal through the sidelink, wherein the first wireless signal comprises a first cyclic prefix (CP) and the second wireless signal comprises a second CP; setting, by the receiving UE, a start time of a receiver window for decoding of the second wireless signal based on the first wireless signal; and performing, by the receiving UE, decoding on the second wireless signal based on the receiver window.
1. A method for a receiving user equipment (UE) that receives a signal through a sidelink, the method comprising: acquiring, by the receiving UE, synchronization for the sidelink; receiving, by the receiving UE, a first wireless signal and a second wireless signal through the sidelink, wherein the first wireless signal comprises a first cyclic prefix (CP) and the second wireless signal comprises a second CP; setting, by the receiving UE, a plurality of receiver windows to decode the first wireless signal and the second wireless signal, wherein start times of the plurality of receiver windows are set to be different; and performing, by the receiving UE, decoding on the first wireless signal and the second wireless signal based on the plurality of receiver windows.




The remaining claim(s) are similar to provided claim(s). 
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. Claims 1-3, 7 are rejected under 35 U.S.C. §103 as being unpatentable over Shin et al(US 2016/0044666) in view of   Li et al(US 2017/007026)   


Regarding claim 1, Shin teaches a method for a receiving user equipment (UE) which receives a signal through a sidelink, the method comprising: obtaining, by the receiving UE, synchronization for the sidelink; (see Shin paragraph [0041], [0042] , [0046] explains timing synchronization, Fig.1)
 receiving, by the receiving UE, a first wireless signal and a second wireless signal through the sidelink, (see Shin paragraph [0042],[0043] explains  SA message and SA and TA as well as data message)   setting, by the receiving UE, a start time of a receiver window for decoding of the second wireless signal based on the first wireless signal; (see Shin paragraph [0042],[0043], [0061] explains FFT window start based on   TA included in SA and Data message)  and performing, by the receiving UE, decoding on the second wireless signal based on the receiver window. (see Shin paragraph [0042],[0043], [0061] explains FFT window start based on   TA included in SA and Data message) 
Shin does not clearly explain wherein the first wireless signal comprises a first cyclic prefix (CP) and the second wireless signal comprises a second CP;
However analogous art Li teaches short and long CPs (paragraph [0011]-[0013], [0044], [0054],[0062])  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Shin to include Li’s system .  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the 

Regarding claim 2, the modified Shin taught the method of claim 1, as described above.  The modified Chin further teaches wherein the first wireless signal is received through a low frequency band, the second wireless signal is received through a high frequency band, and a length of the first CP is set to be longer than a length of the second CP on a time domain. (see Li paragraph [0122] explains short and long CP RB same subframe different frequencies)

Regarding claim 3, the modified Shin taught the method of claim 1, as described above.  The modified Chin further teaches wherein the first wireless signal comprises scheduling information for the second wireless signal, and the second wireless signal comprises user data for the receiving UE. (see Shin paragraphs [0018], [0035], [0039] explains SA resource and D2D resource) 

Regarding claim 7, the modified Shin taught the method of claim 1, as described above. The modified Shin further teaches wherein the receiver window defines a time interval in which fast Fourier transform (FFT) operation is performed on the second wireless signal. (see Shin paragraph [0043], [0061], [0067] explains FFT start window and readjusting )  

7. Claims 8-10, 14 are rejected under 35 U.S.C. §103 as being unpatentable over Shin et al(US 2016/0044666) in view of   Li et al(US 2017/007026)   in further view of RYU(US 2015/0327180),

Regarding claim 8, Shin teaches A user equipment (UE) which receives a signal through a sidelink, the UE comprising:
a transceiver configured to obtain a reception signal through the sidelink; , (see Shin paragraph [0042],[0043] explains  SA message and SA and TA as well as data message)   and
a processor connected to the transceiver and configured to control the transceiver,
wherein the processor obtains synchronization for the sidelink by controlling the transceiver, (see Shin paragraph [0041], [0042] , [0046] explains timing synchronization, Fig.1)
wherein the processor receives a first wireless signal and a second wireless signal through the sidelink by controlling the transceiver, (see Shin paragraph [0042],[0043] explains  SA message and SA and TA as well as data message)   
wherein the processor sets a start time of a receiver window for decoding the second wireless signal based on the first wireless signal, (see Shin paragraph [0042],[0043], [0061] explains FFT window start based on   TA included in SA and Data message)   and wherein the processor performs decoding on the second wireless signal based on the receiver window by controlling the transceiver. (see Shin paragraph [0042],[0043], [0061] explains FFT window start based on   TA included in SA and Data message) 
Shin does not clearly explain wherein the first wireless signal comprises a first cyclic prefix (CP) and the second wireless signal comprises a second CP;
However analogous art Li teaches short CP for SA channel and long CP for D2D channel and formats(paragraph [0011]-[0013], [0044], [0054],[0062])  

While the use of a transceiver is well known and can be understood to be taught, However RYU further explains the use of a transceiver(see paragraph [0052],[0054])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Shin to include RYU.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further prevent interference (see paragraph [0024])


Regarding claim 9, the modified Shin taught the UE of claim 8, as described above. The modified Shin further teaches wherein the first wireless signal is received through a low frequency band, the second wireless signal is received through a high frequency band, and a length of the first CP is set to be longer than a length of the second CP on a time domain. (see Li paragraph [0122] explains short and long CP RB same subframe different frequencies)

Regarding claim 10, the modified Shin taught the UE of claim 8, as described above.  The modified Shin further teaches wherein the first wireless signal comprises scheduling information for the second wireless signal, and the second wireless signal comprises user data for the 



Regarding claim 14, the modified Shin taught the UE of claim 8, as described above.  The modified Shin further teaches wherein the receiver window defines a time interval in which fast Fourier transform (FFT) operation is performed on the second wireless signal. (see Shin paragraphs [0018], [0035], [0039] explains SA resource and D2D resource)

8. Claims 6 are rejected under 35 U.S.C. §103 as being unpatentable over Shin et al(US 2016/0044666) in view of   Li et al(US 2017/007026)   in further view of Seo(EP 3026456)

Regarding claim 6, the modified Shin taught the method of claim 1, as described above. Shin alone does not explicitly teach these limitations however combined with Seo teaches wherein the receiving UE obtains a distance to a transmitting UE based on the first wireless signal and obtains propagation delay applied to the first wireless signal based on the obtained distance.(paragraph [0080] propagation delay x electromagnetic propagation speed) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Shin to Seo’s method for measuring distance between devices via device-to-device communication.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed   

9. Claim 13 are rejected under 35 U.S.C. §103 as being unpatentable over Shin et al(US 2016/0044666) in view of   Li et al(US 2017/007026)   in further view of RYU(US 2015/0327180) in further view of Seo(EP 3026456)

Regarding claim 13, the modified Shin taught the UE of claim 8, as described above. Shin alone does not explicitly teach these limitations however combined with Seo wherein the processor obtains a distance to a transmitting UE based on the first wireless signal and obtains propagation delay applied to the first wireless signal based on the obtained distance. (paragraph [0080] propagation delay x electromagnetic propagation speed)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified Shin to Seo’s method for measuring distance between devices via device-to-device communication.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further improve communication such as reduction of cost, increase availabitly…etc.  (see paragraph [0006])  

Allowable Subject Matter
10. Claims 4, 5, 11, 12 are objected to as being upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note:
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Yasukawa et al(US 2017/0187558A1) explains a user apparatus includes a cyclic prefix length detection unit configured to detect a cyclic prefix length used by a user apparatus of a neighbor cell or out of coverage; and an interference detection unit configured to detect interference caused by a cyclic prefix length difference, a synchronization timing difference, or collision of resources used for signal transmission.  A base station eNB1 of the cell 1 reports to the user apparatuses UE1 and UE2 under the base station eNB1 a CP length used for signal transmission by  using upper layer signaling such as a system information block (SIB), etc. 
Similarly, the base station eNB2 of the cell 2 reports to the user apparatus 
UE3 under the base station eNB2 a CP length used for signal transmission by 
using upper layer signaling such as a system information block (SIB), etc. 
Here, it is assumed that two types of CP lengths (a normal CP and an extended 
CP) will be used.  The number of the CP length types may be equal to or more 
than two. BAI et al(US 20190141755A1) explains in a non-limiting example, a portion 260 
of the preamble 256 for the RACH signal 256 may fall beyond the observation 
window 220 due to delays by the RTT 210.  In conventional implementations, at 
least some data in the portion 260 of the preamble 256 may be repeated in the 
CP 254 of the RACH signal 256.  Since at least some of the CP 254 falls within 
the observation window 220, the receiving BS, such as the BS 105a, may be able 
to decode the preamble 256 properly even though the portion 260 of the preamble 
P254 may be longer than the CP 204 to compensate for the delay(i.e., the RTT 210).  Similarly, the GT258 
may be longer than the GT 208.  In some implementations, the CP 204 may have a 
different configuration (e.g., length) than the CP 254.  The preamble 206 may 
have a different configuration (e.g., length) than the preamble 256.  The GT 
208 may have a different configuration (e.g., length) than the GT 258.  In some 
non-limiting examples, the combined length of the CPCP 204, preamble 206, and GT 
208 may be shorter or longer than the combined length of the CP 254, preamable 
256, and GT 258.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478